SENTENCIA
Tenemos ante nos un asunto importante que reviste un gran interés público. Se trata de la cuestión de si el tér-mino de dos (2) años que establecía el Art. 613E de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. ant. see. 2697,(1) para impugnar una adopción —cuando es el propio hijo adoptivo, que fuera adoptado siendo menor de edad, quien la impugna— debe comenzar a decursar una vez el menor adoptado llegue a la mayoridad.
Lo anterior no obstante, nos vemos impedidos de adju-dicar la controversia en esta ocasión. Independientemente de los méritos de los planteamientos esbozados ante nos por la recurrente, nos vemos impedidos de atender su re-clamo debido a que la sentencia recurrida se dictó sin ju-risdicción por falta de parte indispensable, toda vez que nunca se notificó acerca de la acción al padre adoptante ni al padre biológico de la recurrente.
Exponemos a continuación una breve sinopsis de los he-chos y del trámite procesal del caso de autos, según surgen del expediente ante nos.
r — H
La recurrente, Gladys de los Angeles Martínez Monta-ñez, nació el 20 de noviembre de 1972. Fue la segunda hija procreada en el matrimonio integrado por los esposos Gladys Montañez Miranda y Eugenio Figarella Picó. Dicho *259vinculo matrimonial quedó disuelto tiempo después me-diante una sentencia de divorcio.
El 11 de julio de 1977, cuando la recurrente tenía cuatro (4) años de edad, su madre contrajo segundas nupcias con Ramón Daniel Martínez Soria. Así transcurrieron los años, viviendo bajo el mismo techo: la recurrente, su hermana mayor, su madre, el esposo de su madre y una nueva her-mana fruto de ese segundo matrimonio.
El 30 de noviembre de 1989, fecha cuando la recurrente ya contaba con diecisiete (17) años de edad, Martínez Soria procuró en el Tribunal Superior, Sala de San Juan, la adop-ción de ésta y de su hermana mayor, nacidas en el primer matrimonio de su esposa. Acompañó su pedido con dos (2) declaraciones juradas, una de su parte y la otra suscrita por el padre biológico de las menores, mediante la cual éste último expresaba su consentimiento a la solicitud de adop-ción hecha por el esposo de su ex cónyuge.
Luego de varios trámites procesales, el 22 de enero de 1992, fecha cuando la recurrente había cumplido dieci-nueve (19) años de edad, el tribunal de instancia celebró una vista para considerar la solicitud de Martínez Soria. Luego de escuchar al peticionario, a su esposa —madre biológica de las menores— al padre biológico de éstas y a las propias menores, todos conformes con la adopción, con-sideró el informe del Departamento de Servicios Sociales, que recomendaba de manera favorable la adopción.
Sometido el caso, el mismo 22 de enero de 1992, el foro de instancia emitió sendas resoluciones mediante las cua-les aprobó las adopciones en cuestión, declaró a ambas me-nores como hijas de Ramón Daniel Martínez Soria, a todos los fines y efectos de ley, y ordenó la correspondiente ins-cripción en el Registro Demográfico de Puerto Rico.
Así las cosas, el 26 de abril de 1994, dos (2) años y tres (3) meses después de haber sido decretadas las adopciones, pero a los cinco (5) meses de la recurrente haber cumplido veintiún (21) años de edad, ésta presentó una moción para *260solicitar al tribunal de instancia que dejara sin efecto la aludida resolución de adopción bajo el fundamento de que desde los trece (13) años de edad había sido víctima de abuso sexual por parte de su padre adoptante.
En atención a dicha moción, el 19 de mayo de 1994 el tribunal de instancia dictó una orden dirigida a la recu-rrente para que la notificara a la Procuradora de Relacio-nes de Familia, a la parte adoptante y al abogado de dicha parte. Copia de esta orden fue enviada a quien era abogado de Martínez Soria en el proceso de adopción. Inconforme, la recurrente presentó una solicitud de reconsideración para que el tribunal dejara sin efecto su orden de notifica-ción al padre adoptante. Argumentó que la Oficina de la Procuradora de Familia era la única debía ser notificada, e informó que ya se había notificado. Asimismo, el aludido abogado presentó una moción informativa y sobre su re-nuncia profesional. En ésta, aceptó haber sido el represen-tante legal durante todo el proceso de adopción, sin embargo, le solicitó al tribunal que le permitiera renunciar a la representación del caso toda vez que sus gestiones para localizar a la madre biológica de la recurrente habían re-sultado infructuosas y reinaba un estado de total incomu-nicación entre ambos.
El 28 de junio de 1994, el tribunal dictó otra orden para que la Procuradora de Relaciones de Familia se expresara, a la vez que declaró ha lugar la solicitud de reconsidera-ción de la recurrente. Unos días más tarde, el tribunal aceptó la renuncia de representación legal del abogado en cuestión.
La Procuradora Especial de Relaciones de Familia com-pareció el 3 de agosto de 1994. En dicha comparecencia se opuso a la referida solicitud de reconsideración de la recu-rrente al plantear que ésta no procedía en derecho, por cuanto se le estaba privando de un derecho al padre adop-tante sin que se le hubiese notificado y sin darle la oportu-nidad de ser oído. Se opuso, además, a la moción sobre la *261renuncia de la representación legal, por cuanto el cliente del referido abogado no era la madre biológica de la recu-rrente, sino el padre adoptante.
El 8 de agosto de 1994, el tribunal dejó sin efecto su orden previa que declaraba con lugar la moción de recon-sideración de la recurrente y, en su defecto, ordenó de nuevo que se notificara al padre adoptante por conside-rarlo parte indispensable. La recurrente se opuso nueva-mente a la orden del tribunal para que se notificara al padre adoptante, argumentando que dicha orden converti-ría su petición en un procedimiento contencioso, cuando contra el padre adoptante no se hacía reclamación alguna. El 24 de agosto de 1994, la recurrente presentó una moción aclaratoria en la cual expresó lo siguiente, y citamos:
Esta parte tomará la decisión de notificar al padre adoptante cuando este Tribunal tome la decisión de ver el caso en sus méritos o no verlo ....
El abogado de Martínez Soria también compareció otra vez para alegar que tampoco mantenía comunicación de clase alguna con este último y solicitó que aceptaran su renuncia a la representación legal del padre adoptante.
Así las cosas, el 12 de septiembre de 1994, el tribunal de instancia emitió la resolución siguiente:
Examinada la Moción solicitando que se deje sin efecto Reso-lución de Adopción, Solicitud de Reconsideración, así como la Moción contestando Moción de Relevo y demás escritos presen-tados, este Tribunal resuelve conforme al Art. 613 E del Código de Enjuiciamiento Civil, 32 L.P.R.A. See. 2697:
“Transcurrido el período de dos años desde la fecha de la resolución del tribunal autorizando la adopción, cualquier irre-gularidad en los procedimientos se considerará subsanada y la validez de la adopción no podrá ser atacada directa ni colate-ralmente en ningún procedimiento.”
Se declara No Ha Lugar la Moción solicitando que se deje sin efecto Resolución de Adopción.
De dicha resolución, la recurrente oportunamente soli-citó la reconsideración. El 4 de noviembre de 1994, el tri*262bunal de instancia la acogió y le concedió un término a la Procuradora de Relaciones de Familia para que se expresara. El mismo día, el tribunal “tomó conocimiento” de la aludida moción aclaratoria de la recurrente.
El último documento que consta en autos en instancia es una Moción Informativa de 10 de noviembre de 1994 de la Procuradora de Relaciones de Familia, en la que ésta “[n]uevamente alega que el peticionario tiene que ser noti-ficado de las alegaciones que se hacen en su contra”.
El 13 de octubre de 1994, la recurrente presentó su re-curso de revisión ante esta Curia. En éste no hace referen-cia ni presenta planteamiento alguno sobre la orden del tribunal de instancia de notificación al padre adoptante.
Expedimos el auto el 15 de diciembre de 1994.
La Procuradora Especial de Relaciones de Familia com-pareció ante nos el 9 de mayo de 1995, representada por el Procurador General de Puerto Rico. Sobre el particular plantea la Procuradora que “el presente caso no puede ser finalmente resuelto sin que el padre-adoptante tenga su día en corte para establecer su posición con relación a las controversias que aquí se dilucidan”.
Analizadas las comparecencias de las partes, con el be-neficio de los autos originales, procedemos a resolver.
i-H H-Í
Si bien el tribunal de instancia concluyó correctamente que el padre adoptante es parte indispensable en un pro-ceso de impugnación de adopción, posteriormente no efec-tuó señalamiento específico alguno sobre la tenaz oposición de la recurrente y su determinación de notificarle al padre adoptante sólo si el tribunal entraba a dilucidar los méri-tos del caso. La resolución recurrida se dictó sin que se hubiese notificado al padre adoptante y sin que en ésta constare pronunciamiento alguno sobre el particular. Tam-*263poco se notificó de dicha acción al padre biológico de la recurrente.
De entrada, debemos señalar que el asunto de excluir una parte indispensable es de orden tan vital y relevante que puede presentarse en apelación por primera vez o aun suscitarse por el tribunal sua sponte. Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983). Esto es por razón de que la omisión de una parte indispensable es motivo para desestimar un pleito. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 816 (1983).
La Regla 16.1 de Procedimiento Civil dispone sobre la acumulación indispensable de partes:
Las personas que tuvieren un interés común sin cuya presen-cia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de- . mandante rehusare hacerlo, podrá unirse como demandada. 32 L.P.R.A. Ap. III.
Interpretando dicha sección hemos sostenido que cuando no se les ha brindado la oportunidad de salvaguar-dar unos derechos a personas ausentes del pleito, no se le puede imprimir finalidad a la adjudicación de la controver-sia medular. Dichas personas tienen que ser acumuladas como partes. No es suficiente ni siquiera que el ausente haya sido informado de su oportunidad de intervenir en el pleito; mientras no se le haya hecho parte, no se le puede privar de sus derechos mediante sentencia. Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 604 (1989). De no acumularse las personas referidas como partes en el pro-ceso de impugnación de adopción, procedería la desestima-ción de la causa de acción.
En una acción de impugnación de adopción, ciertamente el padre adoptante podría ver afectados sus derechos e intereses. Lo que se solicita en dicha acción es precisa-mente anular la resolución de adopción que se dictó a raíz de la petición que el padre adoptante le hizo al tribunal. De *264ésta declararse con lugar, el padre adoptante perdería to-dos los derechos adquiridos como padre sobre y en relación con sus hijos(as) adoptivos(as), para todos los fines y efec-tos de la ley. No es posible ni siquiera considerar el asunto sin notificar previamente al padre adoptante y brindarle a éste la oportunidad de ser oído y de oponerse.
Esto es particularmente importante en el caso de ma-rras, en el cual se han hecho graves imputaciones contra el padre adoptante. Antes de dictarse la sentencia tenía que haberse notificado y emplazado a Martínez Soria en rela-ción con la acción instada por la recurrente.
HH HH t-H
El padre biológico de la recurrente también tiene dere-cho a ser notificado acerca de esta acción. Nótese que du-rante el trámite legal de adopción éste prestó una declara-ción jurada en la que consentía la adopción, lo que posteriormente ratificó en corte abierta en ocasión de cele-brarse la vista evidenciaría. Una vez emitida la resolución de adopción, quedó roto todo vínculo jurídico entre el padre biológico y la recurrente.
De dejarse sin efecto la resolución de adopción, el estado de derecho revertiría a la situación prevaleciente antes del decreto judicial, es decir, colocaría a la recurrente de nuevo como hija de su padre biológico, para todos los fines y efec-tos de ley. Este automáticamente adquiriría innumerables derechos, obligaciones y responsabilidades que previa-mente había renunciado. Resulta evidente, pues, que al dilucidarse la acción instada por la recurrente, el padre biológico podría ver afectados sus intereses, por lo que éste también es una parte indispensable en este proceso. Debe notificársele a Figarella Picó de la acción instada por la recurrente.
*265IV
Por las razones antes expresadas, se expide el auto, se dicta sentencia mediante la cual se deja sin efecto la dic-tada por el Tribunal Superior de Puerto Rico, Sala de San Juan, y se devuelve éste a dicho tribunal para procedimien-tos ulteriores compatibles con lo aquí expresado.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. La Juez Asociada Señora Naveira de Ro-dón concurrió sin opinión escrita. El Juez Asociado Señor Corrada Del Río concurrió con una opinión escrita, a la cual se unió el Juez Asociado Señor Hernández Denton.
(Fdo.) Francisco R. Agrait Liado Secretario General
— O —

(1) El Art. 613E de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. ant. see. 2697, fue derogado por la Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. see. 2699 eí seq.). Ello no obstante, al momento cuando se suscitaron los hechos del caso de marras y de instarse la acción que nos ocupa, el referido Art. 613E estaba vigente. El nuevo Art. 19 de la Ley de Procedimientos Legales Especiales, 32 L.P.R.A. see. 2699r, reduce el término a un (1) año. Lo que aquí resolviéramos, le aplicaría.